Citation Nr: 0320678	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  97-21 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of 
transurethral resection of the prostate due to benign 
prostatic hypertrophy. 

2.  Entitlement to an increased evaluation for prostatitis, 
currently rated 10 percent disabling.


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


REMAND

Previously, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Contact the veteran again and ask him 
to identify all VA and non-VA health care 
providers that have treated him for 
residuals of a transurethral resection of 
the prostate (TURP) due to benign 
prostatic hypertrophy and for prostatitis 
during the period of October 1995.  
Please afford an appropriate period of 
time for response.  Obtain records from 
each health care provider the appellant 
identifies.  

2.  Obtain the veteran's medical records 
from the VA Medical Center in Memphis, 
Tennessee, for any treatment for 
residuals of a TURP due to benign 
prostatic hypertrophy and for prostatitis 
from October 1995 to the present which 
have not already been associated with 
claims file.  Request inpatient and 
outpatient progress notes, 
hospitalization summaries, consults, 
imaging, specialty lab tests (procedures) 
and a list of medications.

3.  Following completion of Nos. 1 and 2 
above to the extent possible, make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a genitourinary/urological 
examination conducted by an appropriate 
specialist to ascertain the nature and 
etiology of his TURP and the severity of 
his prostatitis.  The claims file must be 
made available to, and be reviewed by, 
the examiner in connection with the 
examination, and the examiner should so 
indicate in the report.  All indicated 
tests or studies deemed necessary should 
be done.  The examiner should review the 
veteran's complete military and medical 
history, and upon doing so answer the 
following questions:

a.  Is it at least as likely as not 
that the TURP was proximately due to 
or the result of prostatitis?  If 
not, to what degree, if any, was it 
aggravated by the service-connected 
prostatitis?  See Allen v. Brown, 7 
Vet. App. 439 (1995).

b.  Does the veteran have urine 
leakage?  What are the veteran's 
daytime and nighttime voiding 
intervals?  What is the veteran's 
history since October 1995 of 
obstructed voiding and urinary tract 
infections?

c.  If possible to determine, what 
are the symptoms attributed solely 
to the service-connected prostatitis 
versus the residuals of the TURP?

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


